The Court :
Upon the execution of the deed of Montenegro to Forbes, August 7, 1848, “all the title that Montenegro then held” to the premises described in it, “ passed to and vested absolutely in Forbes.” (Morenhaut v. Barron, 42 Cal. 591.)
The only question that is open for our consideration and determination on this appeal is whether the sale from Monte*339negro to Forbes was subsequently rescinded. Conceding that under the Mexican law such sale might have been rescinded, after the execution of said deed, the Court below found as a fact that it was not, and we think that the findings of the Court upon that and all the other issues were justified by the evidence.
Judgment and order denying the motion for a new trial affirmed.
Myrick, J., expressed no opinion.